Citation Nr: 0518181	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1983 to March 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In August 1999, the Board remanded 
the case to the Winston-Salem RO for additional development.  
The veteran subsequently moved to Georgia, and his file was 
transferred to the Atlanta RO in Decatur, Georgia.  The 
Atlanta RO proceeded with requested development, and in a 
February 2005 letter provided the veteran with information 
about veterans' service organizations.  The veteran did not 
respond, and the North Carolina Division of Veterans Affairs 
remains as his representative of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence that he 
has not submitted to VA.  

2.  The veteran is not a veteran of combat.  

3.  Although the veteran has been diagnosed as having PTSD, 
his claimed in-service stressors have not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, the Winston-Salem RO received the veteran's 
claim for service connection for PTSD in September 1996, and 
shortly thereafter, in a letter to the veteran, also dated in 
September 1996, the RO notified the veteran that before it 
could take action on his claim it needed from him a completed 
questionnaire describing the episode in service that he 
believed resulted in his nervous condition, a description of 
the symptoms he felt were caused by his nervous condition and 
their duration, information about his work history since 
service, a list of doctors who had treated him, with their 
names and addresses, and statements from other persons who 
knew of his condition.  

In addition, in a letter dated in August 1999, the Winston-
Salem RO specifically requested that the veteran furnish 
information about the stressful events he experienced in 
service.  The RO told him this should include the names of 
individuals involved, dates, places, unit assignments, and 
other circumstances surrounding these events.  With the 
letter, the RO enclosed a PTSD questionnaire.  The RO advised 
the veteran that if he had any questions, he should telephone 
the RO, and the RO provided a toll-free telephone number.  
The rating decision, statement of the case, and supplemental 
statements of the case apprised the veteran of the 
information and evidence needed to substantiate the claim, 
the law applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determination was made.  

In a letter dated in September 2001, the Winston-Salem RO 
told the veteran about the VCAA and explained that it 
required VA to explain to him what information or evidence VA 
needed to grant the benefit he wanted and to tell him what 
necessary information he must give VA.  The RO explained that 
it would also tell him what necessary information or evidence 
it would try to get for him.  The RO notified the veteran 
that in order to establish entitlement to service connection 
for his claimed disability the evidence must show three 
things:  an injury or disease that began or was made worse in 
service, or an event in service causing injury or disease; 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease or 
event in service.  The RO elaborated, stating that such a 
relationship was usually shown by medical records or medical 
opinions.  The RO notified the veteran that it would get his 
service medical records, other military service records if 
necessary, and any VA medical records or other medical 
records for which he provided release authorization.  The RO 
notified the veteran that if appropriate, it might request a 
medical opinion from a VA doctor and told him that he could 
give VA a medical opinion from his own doctor.

In addition, in a letter dated in February 2005, the Atlanta 
RO notified the veteran that if he believed there was 
additional evidence or information that VA should consider in 
connection with his PTSD claim, he should so inform VA.  The 
RO notified the veteran that if there were medical records 
that would support his claim, he could complete and return 
enclosed release authorization forms and that VA would 
request the records.  The RO also told the veteran that he 
could obtain the records himself and send them to VA.  The RO 
also requested that the veteran tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him or that he could let VA know that he had no additional 
evidence.  

In the February 2005 letter the Atlanta RO outlined 
specifically the evidence needed to establish a claim for 
service connection for PTSD.  The RO explained that this was:  
medical evidence diagnosing the condition in accordance with 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders; credible supporting evidence that the 
claimed in-service stressor occurred (the RO explained that 
if the evidence established that he engaged in action combat 
with the enemy and his claimed in-service stressor was 
related to that combat, his lay testimony alone might 
establish the occurrence of the in-service stressor); and a 
link, established by the medical evidence, between the 
current symptoms and the in-service stressor.  

In the February 2005 letter, the Atlanta RO outlined the 
evidence that had been received.  The RO told the veteran 
that VA was responsible for getting relevant records from any 
Federal agency and would try on his behalf to obtain relevant 
records not held by a Federal agency provided he provided 
sufficient identifying information.  The RO made clear to the 
veteran that it was ultimately his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  

In addition, in the February 2005 letter, the Atlanta RO 
requested that the veteran let VA know if there was any other 
information or evidence that he thought would support his 
claim.  The RO requested that the veteran send to VA any 
evidence in his possession that pertained to his claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions concerning application of the VCAA.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the veteran with notice that complies with the requirements 
of the VCAA.  The veteran has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to provide the veteran with all the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
RO determination has not harmed the veteran and that no 
useful purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, his service personnel records, VA 
medical records and private treatment records.  In addition, 
the RO requested assistance from the United States Armed 
Services Center for Unit Records Research (USASCURR) in an 
effort to verify the veteran's claimed stressors, and a 
response was received from that organization.  Also, the 
veteran has been provided VA examinations in conjunction with 
his claim.  There is no indication that there exists any 
available evidence having a bearing on the issue adjudicated 
here that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal, and he made no response to the most 
recent supplemental statement of the case.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice pertaining to his claim.  In 
addition, relevant data has been obtained for determining the 
merits of the appeal, and no assistance that might further 
substantiate his claim is required.  

Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v.  
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The veteran contends that he has PTSD related to his service 
in Saudi Arabia during the Persian Gulf War.  When asked to 
describe his stressful experiences, he has stated that while 
he was driving a jeep, he saw another jeep that was being 
driven by Iraqi soldiers.  The veteran reports the Iraqi 
soldiers began shooting at his jeep, and he turned the jeep 
hard, tipping it over and totaling it.  He states that he was 
not hurt, but a buddy in the jeep was taken to the hospital.  
He reports that his incident took place at Log Base Charlie 
in February 1991.  He has also stated that driving into 
Kuwait in March 1991 he saw dead Iraqi troops lying on the 
ground.  He stated he was on the Highway to Hell, the number 
one highway going to Baghdad and saw bodies burned as a 
result of this.  

The medical evidence of record includes VA outpatient records 
showing that the veteran underwent a VA psychiatric 
evaluation in November 1994.  The veteran reported active 
combat in Saudi Arabia where he said he had been for nine 
months.  He reported seeing a lot of dead bodies in Kuwait.  
He said he had never killed anyone; her reported loss of one 
friend to injury, not death.  After examination, the 
assessment was probable PTSD and major depressive episode, 
single episode, moderate.  He was started on Prozac.  At a VA 
Persian Gulf War neurology visit in December 1994, the 
veteran gave a history of having hurt his back in a motor 
vehicle accident in service when he was in a jeep that ran 
off the road.  

In an August 1996 letter, L. Faith Birmingham, M.D., of 
Kaiser Permanente stated that she had been caring for the 
veteran since August 1995 and noted that the veteran was also 
followed by VA for PTSD related to his service during the 
Gulf War.  Clinical records from Kaiser Permanente include 
diagnoses of PTSD, and other treatment records show that the 
veteran gave a history of a jeep accident in Saudi Arabia.  

In a letter received in September 1996, the veteran's wife 
said that a few months after the veteran was in Saudi Arabia, 
she received a call that he had been in an accident.  She 
said her main concern was that problems the veteran had with 
his back may have gotten worse due to the accident in Saudi 
Arabia.  

At a VA examination in October 1997, the veteran reported to 
the examiner that his trauma in service was an incident in 
Saudi Arabia when he and his comrades were on their way to 
set up a new station.  He saw another jeep, which looked very 
similar to the one that he was driving.  He said it was 
driven by Iraqi soldiers who began shooting at his jeep.  The 
veteran said he took off in a different direction and in 
doing so, turned over the jeep and totaled it.  He said that 
although there were no casualties, his commanding officer was 
upset with him because of the damage to the vehicle.  The 
veteran said he felt that this was used against him later to 
discharge him from the Army.  Other traumatic experiences 
included hearing bombings, seeing rockets, and being under 
chemical alert.  After administration of psychological tests 
and clinical examination, the psychologist's diagnostic 
impression was PTSD symptoms, but not PTSD.  

At a VA fee-basis psychiatric examination in April 2003, the 
psychiatrist said that the veteran's claim of PTSD related to 
his exposure to combat in the Gulf War.  The veteran said 
that on Valentine's Day, he had gone to make a phone call to 
his wife and that on the way back he was shot at.  The 
veteran said that he was at the wheel of the jeep and turned 
it hard and wrecked the jeep.   He said that he did not have 
to go the hospital but a buddy of his who was in the jeep was 
taken to the hospital.  The veteran said he felt he was given 
a hard time and that "they" wanted him to sign some papers 
saying that he was joyriding and wrecked the vehicle.  He 
said he refused to sign the papers and he was punished by 
being assigned to clean vehicles.  He said he was scared by 
the alerts and had to put on chemical suits and take shots 
without knowing what the future effects might be.  He also 
said he could not get off his mind the smell of burning flesh 
and the bodies lying there.  After review of the record and 
examination of the veteran, the Axis I assessment was PTSD, 
mild to moderate and chronic, could only be validated if the 
alleged stressor could be verified.  The psychiatrist 
referred to the stress of combat in the Gulf War.  

In view of the diagnosis of PTSD with the stressors described 
as exposure to combat, it is necessary to determine whether 
the veteran was in combat and whether as reported he came 
under fire from Iraqi troops resulting in the jeep turnover.  
The VA General Counsel has defined the ordinary meaning of 
the phase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

Neither the veteran's DD Form 214 nor his official record of 
assignments in his service personnel records shows that the 
veteran participated in the Persian Gulf War or traveled to 
Southwest Asia.  They show that the veteran was assigned to 
the 58th LEM Co. at Fort Bragg, North Carolina, from July 
1987 to March 1992.  

The veteran submitted a copy of a memorandum for the record 
dated in August 1991 in which the commanding officer of the 
58th Maintenance Company stated that the veteran deployed to 
Saudi Arabia from October 1990 to April 1991.  In addition, 
the veteran submitted copies of leave and earnings statements 
showing he received overseas and danger pay from October 1990 
through March 1991, and his service personnel records include 
a DA Form 638-1, Recommendation for Award of Army Achievement 
Medal, pertaining in part to his service in the 58th 
Maintenance Company, Special Troops Battalion, at Log Base 
Bravo and Log Base Charlie during Operation Desert Storm.  
The listed achievements included serving as the Special 
Troops Battalion's movement noncommissioned officer in charge 
of processing over 1500 pallets of hazardous cargo in support 
of Operation Desert Shield/Storm; another listed achievement 
was having been responsible for setting up the site for the 
battalion staff and supporting units at Log Base Bravo and 
Log Base Charlie during Operation Desert Storm.  

In addition, the veteran's service medical records include a 
February 1992 Desert Shield/Storm out-processing check list 
showing the veteran's deployment date for Desert Shield/Storm 
was in October 1990 and his redeployment date was in 
April 1991.  

Based on the forgoing, the Board finds that the veteran was, 
as claimed, in Saudi Arabia and that his deployment was from 
October 1990 to April 1991.  Although the veteran has 
indicated to various health care professionals that he was in 
combat, these statements are not consistent with service 
records or his duties during service.  The service department 
has been unable to verify any of the veteran's reported 
combat activities.  

The Board notes that the mere presence in a combat zone does 
not per se show that a particular veteran was involved in 
combat with the enemy, i.e., "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The Board finds that, 
notwithstanding the veteran's statements, the evidence does 
not show that he  personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The evidence does not show, nor does the 
veteran claim, that he received any medal, commendation or 
decoration indicative of participation in combat.  

The RO has attempted to corroborate the veteran's statements 
to the effect that he was in combat and that he was shot at 
by Iraq soldiers while he was driving a jeep and subsequently 
totaled it, as well as his statements pertaining to having 
seen dead bodies beside the road near the Kuwait border.  In 
this regard, the RO requested assistance from the USASCRUR, 
providing it with copies of the veteran's records and his 
stressor statements.  In its January 2005 reply, the USASCRUR 
stated that it had reviewed the U.S. Army Gulf War record 
collection and was unable to locate any combat unit records 
submitted by the 58th Maintenance Company or its higher 
headquarters during the Gulf War and was therefore unable to 
provide verification of the veteran traveling along the 
"Highway of Death" or that his jeep received fire and was 
totaled.  

The USASCRUR explained that in order to be researched, 
incidents must be reported and documented.  The USASCRUR went 
on to say there had been instances in which it had found 
documents that verify stressors such as seeing dead bodies, 
but for the most part, it was normally not documented in U.S. 
Army combat unit records.  The USASCRUR also stated that it 
does not have the capability to track the daily movements of 
every soldier who served in the Gulf.  

Based on the foregoing, that is, the lack of awards 
indicative of combat service and absence of any corroboration 
of the participation of the veteran's unit in combat 
operations, the Board finds that the preponderance of the 
evidence is against finding that the veteran engaged in 
combat with the enemy during his service in Saudi Arabia.  

Since the evidence of record does not show that the veteran 
engaged in combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The Board notes 
that in the August 1999 letter, the RO requested the veteran 
to specify in detail the circumstances surrounding his 
claimed stressor events including the dates of each event and 
the names of the individuals participating in the event.  The 
veteran returned a PTSD questionnaire in which he described 
having been shot at while driving the jeep that was 
subsequently totaled and described seeing dead Iraqi soldiers 
while driving into Kuwait.  Although the form requested the 
names and other information about others, including any 
wounded in action or injured, non-battle, the veteran did not 
provide any information as to the identity of any other 
individual(s) involved.  The veteran has neither submitted 
nor identified evidence that would facilitate additional 
action to confirm his claimed stressors.  

The USASCRUR has stated specifically that it has been unable 
to verify that the veteran traveled along the "Highway of 
Death" or that his jeep received fire and was totaled.  The 
Board acknowledges that the Court has held that a claimed 
stressor need not be confirmed in every detail.  See Suozzi 
v. Brown, 10 Vet. App. 307, 331 (1997).  The supporting 
evidence need only imply that the veteran was personally 
exposed to the stressor.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In this case, however, the evidence does 
not show exposure to a claimed stressor.  The statement by 
the veteran's wife that he was in an accident in Saudi Arabia 
does not address the nature of the accident and certainly 
makes no reference to the veteran having been shot at, and as 
such it is too vague to serve as credible evidence of a 
claimed stressor.  While medical records include a history of 
a jeep accident in service, these records are based entirely 
on statements by the veteran.  Notwithstanding the Court 
holding, there is in this case simply no evidence that the 
veteran was in combat or was exposed to a stressor except for 
his entirely unsupported statements, and the veteran's 
statements alone are insufficient to establish the occurrence 
of a stressor.  See Doran, Suozzi, and Pentecost, supra.  

In summary, the record includes evidence of diagnoses of PTSD 
based on the veteran's statements of having been in combat 
and having had specific stressors in terms of being shot at 
resulting in a jeep accident and having seen bodies of dead 
Iraqi soldiers near the Kuwait border.  The evidence does 
not, however, show that the veteran participated in combat, 
nor have his claimed stressors been corroborated by credible 
supporting evidence.  Without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  See 38 C.F.R. § 3.304(f); Cohen, supra.  
Hence, the Board finds that the preponderance of the evidence 
is against the claim, and service connection for PTSD must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


